                                                                                1   S. Michael Kernan, State Bar No. 181747
                                                                                    mkernan@kernanlaw.net
                                                                                2   R. Paul Katrinak, State Bar No.164057
                                                                                    pkatrinak@kernanlaw.net
                                                                                3   THE KERNAN LAW FIRM
                                                                                    9663 Santa Monica Blvd., Suite 450
                                                                                4   Beverly Hills, California 90210
                                                                                    Telephone: (310) 490-9777
                                                                                5   Facsimile: (310) 861-0503
                                                                                6   Attorneys for Defendants
                                                                                    Virgin Produced, LLC
                                                                                7   Virgin Produced 2.0, LLC, and
                                                                                    Studio 35k, LLC
                                                                                8

                                                                                9                      UNITED STATED DISTRICT COURT
                                                                               10                     CENTRAL DISTRICT OF CALIFORNIA
                                                                               11                              WESTERN DIVISION
                                                                               12
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                                    NOEMI DEL RIO, an individual,        )    Case No. 2:18-CV-01063-GW-SK
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                               13                                        )
                                                                                                 Plaintiff,              )    Judge: Hon. George H. Wu
                                       (310) 490-9777




                                                                               14                                        )
                                                                                                   vs.                   )    DEFENDANTS VIRGIN
                                                                               15                                        )    PRODUCED, VIRGIN PRODUCED
                                                                                    VIRGIN AMERICA, INC., a Delaware )        2.0, AND STUDIO 35K, LLC’S
                                                                               16   Corporation; VIRGIN PRODUCED,        )    MEMORANDUM OF POINTS AND
                                                                                    LLC, a Delaware Limited Liability    )    AUTHORITIES IN SUPPORT OF
                                                                               17   Company; VIRGIN PRODUCED 2.0, )           MOTION FOR GOOD FAITH
                                                                                    LLC, a Delaware Limited Liability    )    SETTLEMENT
                                                                               18   Company; and, STUDIO 35K, LLC, a )
                                                                                    California Limited Liability Company )
                                                                               19                                        )    Hearing Date: August 12, 2019
                                                                                                 Defendants.             )    Hearing Time: 8:30 a.m.
                                                                               20                                        )    Court Room: 9D, 9th Floor
                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28


                                                                                                        MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                1                                          TABLE OF CONTENTS
                                                                                2   I. PARTIES TO THIS ACTION .................................................................................. 1
                                                                                3
                                                                                    II. TERMS OF SETTLEMENT.................................................................................. 1
                                                                                4
                                                                                    III. PLEADINGS AFFECTED BY THE SETTLEMENT ........................................ 1
                                                                                5
                                                                                    IV. FACTUAL BACKGROUND ................................................................................ 1
                                                                                6

                                                                                7   V. THIS COURT HAS AUTHORITY TO DETERMINE THE GOOD FAITH

                                                                                8   OF THIS SETTLEMENT .............................................................................................. 3

                                                                                9   VI. STANDARDS FOR A FINDING OF GOOD FAITH ......................................... 4
                                                                               10
                                                                                    VII. THE SETTLEMENT WAS ENTERED IN GOOD FAITH UNDER TECH-
                                                                               11
                                                                                    BILT AND IS CONSISTENT WITH THE OBJECTIVES OF CODE OF CIVIL
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                               12
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0




                                                                                    PROCEDURE SECTION 877.6..................................................................................... 5
THE KERNAN LAW FIRM




                                                                               13
                                       (310) 490-9777




                                                                                        A. The Value of the Virgin Produced Defendants’ Settlement is Substantial ........ 6
                                                                               14
                                                                                        B. Defendants’ Settlement is Proportional to Liability ............................................. 7
                                                                               15

                                                                               16       C. Virgin Produced 2.0’s Assets and Studio 35k’s Insurance Policy Limits do not

                                                                               17   Adversely Affect a Finding of Good Faith ...................................................................... 8

                                                                               18       D. . Defendants are not Paying less in Settlement than if they were Found Liable at
                                                                               19   Trial ................................................................................................................................... 9
                                                                               20
                                                                                        E. Allocation of Settlement Among Plaintiffs Does Not Apply ................................. 9
                                                                               21
                                                                                        F. The Settlement Agreement was Negotiated at Arm’s Length, Fairly and in Good
                                                                               22
                                                                                    Faith .................................................................................................................................. 9
                                                                               23

                                                                               24   VIII. CONCLUSION ................................................................................................. 10

                                                                               25

                                                                               26

                                                                               27

                                                                               28


                                                                                                                  MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                1                                       TABLE OF AUTHORITIES
                                                                                2   Cases

                                                                                3   Abbott Ford v. Superior Court,
                                                                                4    43 Cal.3d 858 (1987) .................................................................................................. 7
                                                                                    Cahill v. San Diego Gas & Elec. Co.,
                                                                                5    194 Cal.App.4th 939 (2011) ....................................................................................... 7
                                                                                6   City of Grand Terrace v. Superior Court of San Bernardino,
                                                                                     192 Cal.App.3d 1251 (1987) .................................................................................. 5, 7
                                                                                7   Erreca's v. Sup.Ct. (Calle Ryan Homeowner's Ass'n),
                                                                                8    19 Cal.App.4th 1475 (1993) ....................................................................................... 6
                                                                                    Federal Savings & Loan Insurance Corp. v. Butler,
                                                                                9    904 F. 2d 505 (9th Cir. 1990) ..................................................................................... 3
                                                                               10   Franklin Mint Co. v. Sup.Ct. (Manatt, Phelps & Phillips),
                                                                                     130 Cal.App.4th 1550 (2005) ..................................................................................... 6
                                                                               11
                                                                                    Frary v. County of Marin,
                                                                                      2015 U.S. Dist. LEXIS 35254 at *11 (N.D. Cal. 2015) ............................................ 5
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                               12
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0




                                                                                    Greshko v. Los Angeles County,
THE KERNAN LAW FIRM




                                                                               13
                                                                                     194 Cal.App.3d 822 (1987) ........................................................................................ 9
                                       (310) 490-9777




                                                                               14   Mattco Forge, Inc. v. Arthur Young & Co.,
                                                                                     38 Cal.App.4th 1337 (1995) ....................................................................................... 8
                                                                               15
                                                                                    Singer Co. v. Superior Court,
                                                                               16    179 Cal.App.3d 875 (1986) ........................................................................................ 3
                                                                                    Slaven v. BP Am., Inc.,
                                                                               17
                                                                                     958 F. Supp. 1472 (C.D. Cal. 1997) ........................................................................... 3
                                                                               18   Slottow v. American Cas. Co. of Reading, Pennsylvania,
                                                                                     10 F. 3d 1355 (9th Cir. 1993) ..................................................................................... 3
                                                                               19
                                                                                    Spectra-Physics, Inc. v. Chase Manhattan Bank, N.A.,
                                                                               20    654 F. Supp. 311 (N.D. Cal. 1987) ............................................................................. 3
                                                                                    Spectra-Physics, Inc. v. Superior Court,
                                                                               21
                                                                                     198 Cal.App.3d 1487 (1988) ...................................................................................... 5
                                                                               22   Tech-Bilt, Inc. v. Woodward-Clyde & Assocs.,
                                                                                     38 Cal.3d (1985) ............................................................................................. 4, 5, 6, 9
                                                                               23
                                                                                    TSI Seismic Tenant Space, Inc. v. Sup.Ct. (Geocon,
                                                                               24    149 Cal.App.4th 159 (2007) ....................................................................................... 7
                                                                                    Yount v. Acuff Rose-Opryland,
                                                                               25
                                                                                     103 F. 3d 830 (9th Cir. 1996) ..................................................................................... 3
                                                                               26

                                                                               27

                                                                               28


                                                                                                                   MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                1   Statutes

                                                                                2   California Code of Civil Procedure section 877 ........................................................... 4
                                                                                3   California Code of Civil Procedure section 877.6 ................................................ 3, 4, 5
                                                                                    Section 877.6(a)(2) ........................................................................................................ 4
                                                                                4   Section 877.6(b) ............................................................................................................ 4
                                                                                5

                                                                                6

                                                                                7

                                                                                8

                                                                                9

                                                                               10

                                                                               11
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                               12
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                               13
                                       (310) 490-9777




                                                                               14

                                                                               15

                                                                               16

                                                                               17

                                                                               18

                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28


                                                                                                                     MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                1                MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                2   I.     PARTIES TO THIS ACTION
                                                                                3          (a)   Plaintiff, Noemi Del Rio (“Plaintiff”);
                                                                                4          (b)   Defendants, Virgin America, Inc., Alaska Air Group, Inc., and
                                                                                5                Alaska Airlines, Inc. (collectively, “Alaska Defendants”);
                                                                                6          (c)   Defendants, Virgin Produced, LLC, Virgin Produced 2.0, LLC, and
                                                                                7                Studio 35k, LLC (collectively “Virgin Produced Defendants”);
                                                                                8   II.    TERMS OF SETTLEMENT
                                                                                9          The key terms of the Settlement Agreement include:
                                                                               10          (a)   The Virgin Produced Defendants have agreed to pay Plaintiff the
                                                                               11                total sum of $199,000.00.
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                               12          (b)   Plaintiff has agreed to dismiss all claims against the Virgin Produced
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                               13                Defendants with Prejudice.
                                       (310) 490-9777




                                                                               14          (c)   Plaintiff and the Virgin Produced Defendants have executed a
                                                                               15                mutual release and have each agreed to bear their own costs and
                                                                               16                attorneys’ fees.
                                                                               17          (d)   The settlement is contingent upon the Court finding that the
                                                                               18                settlement between Plaintiff and Virgin Produced Defendants is in
                                                                               19                good faith.
                                                                               20   III.   PLEADINGS AFFECTED BY THE SETTLEMENT
                                                                               21          This settlement affects Plaintiff’s Second Amended Complaint.
                                                                               22   IV.    FACTUAL BACKGROUND
                                                                               23          This action arises out of Plaintiff’s copyright and breach of implied
                                                                               24   contract claims for an in-flight safety video for Virgin America. On or about
                                                                               25   August 2013, Virgin America employed Virgin Produced, LLC to create an in-
                                                                               26   flight safety video that was an informative music video (the “Safety Video”).
                                                                               27   Studio 35k, a production company for film and television in the entertainment
                                                                               28   industry, was hired to produce the Safety Video, overseeing the video’s daily
                                                                                                                              1
                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                1   production.1 (Declaration of S. Michael Kernan (“Kernan Decl.”) ¶ 5).
                                                                                2             In the fall of 2013, the Safety Video went viral, debuting in New York’s
                                                                                3   Times Square, followed by an in-studio performance on the Ellen DeGeneres
                                                                                4   show. (Second Amended Complaint (“SAC”) ¶ 17). Additionally, the Safety
                                                                                5   Video was used for its intended purpose as an in-flight safety video on Virgin
                                                                                6   America flights, until Virgin America was acquired by Alaska Airlines, Inc. On
                                                                                7   February 8, 2018, Plaintiff filed this suit, claiming that she did not authorize the
                                                                                8   Alaska or Virgin Produced Defendants to use or publish her voice recording, and
                                                                                9   that she was not adequately compensated for her work. (SAC ¶¶ 18, 19). Based
                                                                               10   on the claims for copyright and infringement and breach of implied contract,
                                                                               11   Plaintiff claimed that she was entitled to a minimum of $2.3 million in damages,
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                               12   as well as costs and attorneys fees. (Kernan Decl. ¶ 8, Exh. B).
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                               13             Virgin Produced, LLC no longer exists, but Plaintiff contends that Virgin
                                       (310) 490-9777




                                                                               14   Produced 2.0, LLC is its successor in interest. Defendants Virgin Produced and
                                                                               15   Virgin Produced 2.0 collectively tendered defense of this action to Defendant
                                                                               16   Studio 35k, who in turn filed a claim with its insurance carrier, The American
                                                                               17   Insurance Company. (Kernan Decl. ¶ 7). Studio 35k’s liability limits are
                                                                               18   $1,000,000 each occurrence and $2,000,000 general aggregate. (Kernan Decl. ¶
                                                                               19   6). After the American Insurance Company wrongfully denied coverage, Studio
                                                                               20   35k continued its defense of the Virgin Produced and Virgin Produced, 2.0
                                                                               21   (Kernan Decl. ¶ 7 Exh. “A”).
                                                                               22             More than a year after the initial filing of this lawsuit, all parties reached a
                                                                               23   settlement of all claims. Alaska Air Group was jointly dismissed in September of
                                                                               24   2018. After extensive discovery, the remaining Alaska Defendants, Virgin
                                                                               25   America and Alaska Airlines, settled with Plaintiff and were dismissed on
                                                                               26   February 20, 2019.2 (Kernan Decl. ¶ 9 Exh. “C”). Virgin Produced, LLC, Virgin
                                                                               27

                                                                                    1
                                                                               28       The parties have stipulated to add Studio 35k as a Defendant to this action.
                                                                                              2   See Application to File Under Seal filed herewith.
                                                                                                                                         2
                                                                                                                   MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                1   Produced 2.0, LLC, and Studio 35k, the Virgin Produced Defendants, are the
                                                                                2   remaining three defendants. After mediation and extensive negotiations, the
                                                                                3   remaining Virgin Produced Defendants and Plaintiff have resolved their claims
                                                                                4   for a payment of $199,000. (Kernan Decl. ¶ 10 Exh. “D”). Additionally, Virgin
                                                                                5   Produced 2.0, LLC has agreed to issue a statement regarding Plaintiff via Twitter,
                                                                                6   Instagram, and Facebook. (Kernan Decl. ¶ 10 Exh. “D”). Thus, this case has been
                                                                                7   brought to a close after more than a year of litigation.
                                                                                8   V.    THIS COURT HAS AUTHORITY TO DETERMINE THE GOOD
                                                                                          FAITH OF THIS SETTLEMENT
                                                                                9
                                                                                          A federal court exercising jurisdiction over non-federal claims must
                                                                               10
                                                                                    generally apply state substantive law. Yount v. Acuff Rose-Opryland, 103 F. 3d
                                                                               11
                                                                                    830, 836 n.6 (9th Cir. 1996). The substantive provisions of California law are
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                               12
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0




                                                                                    applicable when determining whether a party has entered into a settlement
THE KERNAN LAW FIRM




                                                                               13
                                       (310) 490-9777




                                                                                    governed by California law in good faith. See, Slottow v. American Cas. Co. of
                                                                               14
                                                                                    Reading, Pennsylvania, 10 F. 3d 1355, 1359 (9th Cir. 1993); Spectra-Physics,
                                                                               15
                                                                                    Inc. v. Chase Manhattan Bank, N.A., 654 F. Supp. 311, 313 (N.D. Cal. 1987).
                                                                               16
                                                                                    California Code of Civil Procedure section 877.6 is substantive law, and
                                                                               17
                                                                                    therefore governs the contribution protection under the settlement of this action.
                                                                               18
                                                                                    See, e.g., Slaven v. BP Am., Inc., 958 F. Supp. 1472, 1478 (C.D. Cal. 1997).
                                                                               19
                                                                                          The Ninth Circuit has held that Section 877 affects underlying state rights
                                                                               20
                                                                                    because it sets off liability and bars contribution actions. Federal Savings & Loan
                                                                               21
                                                                                    Insurance Corp. v. Butler, 904 F. 2d 505, 511 (9th Cir. 1990). A good-faith
                                                                               22
                                                                                    determination is “necessary to allow the settling tortfeasor to extricate himself
                                                                               23
                                                                                    from the continuing burden of litigation.” Singer Co. v. Superior Court, 179
                                                                               24
                                                                                    Cal.App.3d 875, 888 (1986).
                                                                               25
                                                                                    ///
                                                                               26
                                                                                    ///
                                                                               27
                                                                                    ///
                                                                               28

                                                                                                                               3
                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                1   VI.   STANDARDS FOR A FINDING OF GOOD FAITH
                                                                                2
                                                                                          California Code of Civil Procedure section 877 provides in pertinent part:
                                                                                3
                                                                                          Where a release, dismissal with or without prejudice, or a covenant not to
                                                                                4         sue or not to enforce judgment is given in good faith before verdict or
                                                                                          judgment of one or more of a number of tortfeasors claimed to be liable for
                                                                                5         the same tort, or to one or more other co-obligors mutually subject to
                                                                                          contribution rights, it shall have the following effect . . . . (b) It shall
                                                                                6         discharge the party to whom it is given from all liability for any
                                                                                          contribution to any other parties.
                                                                                7
                                                                                    Section 877.6(a)(2) provides that “a settling party may give notice of settlement
                                                                                8
                                                                                    to all parties and to the court, together with an application for determination of
                                                                                9
                                                                                    good faith settlement and a proposed order” setting forth the “basis, terms, and
                                                                               10
                                                                                    amount of the settlement.” § 877.6(a)(2). The legislative intent underlying section
                                                                               11
                                                                                    877.6 balances the benefits of encouraging settlements and the equitable sharing
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                               12
                                                                                    of costs among potentially responsible parties. Tech-Bilt, Inc. v. Woodward-
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                               13
                                                                                    Clyde & Assocs., 38 Cal.3d 494 (1985).
                                       (310) 490-9777




                                                                               14
                                                                                          Section 877.6(b) states:
                                                                               15
                                                                                          The issue of the good faith of a settlement may be determined by the court
                                                                               16         on the basis of affidavits served with the notice of hearing, and any counter
                                                                                          affidavits filed in response, or the court may, in its discretion, receive other
                                                                               17         evidence at the hearing.
                                                                               18
                                                                                          The California Supreme Court outlined the criteria for determination of a
                                                                               19
                                                                                    good faith settlement. The primary concern relates to “whether the amount of the
                                                                               20
                                                                                    settlement is within the reasonable range of the settling [co-obligor’s]
                                                                               21
                                                                                    proportional share of the comparative liability for the plaintiffs’ injuries.” Id. The
                                                                               22
                                                                                    Tech-Bilt Court also provided a list of factors that aid in making such
                                                                               23
                                                                                    determination. Factors that may be considered by the court include:
                                                                               24
                                                                                          (1) approximating plaintiff's total recovery and comparing that sum to the
                                                                               25         settlor's proportionate liability; (2) analyzing the basis for the agreed-upon
                                                                                          settlement sum; (3) recognizing a settling defendant may fairly pay less
                                                                               26         than he would if found liable at trial; (4) scrutinizing how settlement
                                                                                          proceeds are allocated among multiple plaintiffs; (5) factoring in the
                                                                               27         settlor's financial condition and insurance policy limits; and (6)
                                                                                          ascertaining if there is any evidence of collusion, fraud or tortious conduct
                                                                               28         intended to injure the non-settlors.
                                                                                                                               4
                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                1   Id. at 499-500.
                                                                                2         In order to be in “good faith,” the settlement must merely be within the
                                                                                3   “reasonable range” (within the “ballpark”) of the settling tortfeasor's or co-
                                                                                4   obligor’s share of liability for the plaintiff's injuries - taking into consideration
                                                                                5   the facts and circumstances of the particular case. Tech-Bilt, 38 Cal. 3d at 499
                                                                                6   (1985). The settling defendant's proportionate liability is a critical factor: “[t]he
                                                                                7   ultimate determinant of good faith is whether the settlement is grossly
                                                                                8   disproportionate to what a reasonable person at the time of settlement would
                                                                                9   estimate the settlor's liability to be.” City of Grand Terrace v. Superior Court of
                                                                               10   San Bernardino Cnty., 192 Cal.App.3d 1251, 1261 (1987).
                                                                               11         A party opposing the motion for good faith settlement bears the burden of
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                               12   establishing a lack of good faith. Frary v. County of Marin, 2015 U.S. Dist.
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                               13   LEXIS 35254 at *11 (N.D. Cal. 2015). To successfully oppose a motion for good
                                       (310) 490-9777




                                                                               14   faith settlement, the opposing party “must demonstrate . . . that the settlement is
                                                                               15   so far ‘out of the ballpark’ in relation to these factors as to be inconsistent with
                                                                               16   the equitable objectives of the statute.” Id. The determination as to whether a
                                                                               17   settlement is made in good faith is a matter within the court's discretion. Id. The
                                                                               18   opposing party must make a prima facie case that the settlement is not in good
                                                                               19   faith. Spectra-Physics, Inc. v. Superior Court, 198 Cal.App.3d 1487, 1497
                                                                               20   (1988).
                                                                               21   VII. THE SETTLEMENT WAS ENTERED IN GOOD FAITH UNDER
                                                                                         TECH-BILT AND IS CONSISTENT WITH THE OBJECTIVES OF
                                                                               22        CODE OF CIVIL PROCEDURE SECTION 877.6
                                                                               23         “Good faith” depends upon what the plaintiffs knew about liability at the
                                                                               24   time of settlement, not evidence that might be acquired later. Tech-Bilt, Inc., 38
                                                                               25   Cal. 3d at 499. There is no precise yardstick for measuring “good faith” of a
                                                                               26   settlement with one of several co-obligors; however, as previously discussed,
                                                                               27   there are several factors the courts will use in determining whether a settlement
                                                                               28   was made in good faith. Id.
                                                                                                                                5
                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                1
                                                                                           A.      The Value of the Virgin Produced Defendants’ Settlement is
                                                                                2                  Substantial
                                                                                3         The amount of the settlement “must not be grossly disproportionate to
                                                                                4   what a reasonable person, at the time of the settlement, would estimate the
                                                                                5   settling defendant's liability to be.” Id. The court must determine the value of the
                                                                                6   consideration paid in settlement. This includes both cash and noncash
                                                                                7   consideration. Erreca's v. Sup.Ct. (Calle Ryan Homeowner's Ass'n), 19
                                                                                8   Cal.App.4th 1475, 1496 (1993). Even where the consideration is cash, “all
                                                                                9   intangible elements—those that increase or decrease the value of the benefit
                                                                               10   conferred—must be considered.” Franklin Mint Co. v. Sup.Ct. (Manatt, Phelps &
                                                                               11   Phillips), 130 Cal.App.4th 1550, 1559-1560 (2005) (emphasis in original). In
                                                                                    Franklin, the plaintiffs received $25 million, $24 million of which went to
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                               12
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                               13   charity, and the remaining $1 million to the plaintiffs. The court held that:
                                       (310) 490-9777




                                                                               14         [Defendant] parts with $25 million in exchange for a release and dismissal
                                                                                          by plaintiffs, the cost of the $25 million is discounted by intangible
                                                                               15         benefits the [defendant] receives: it participated in the selection of the
                                                                                          charities that will receive $24 million in donations, thus ensuring that the
                                                                               16         charities fall within the purposes of the Fund; and it receives partial credit
                                                                                          for the contributions, because they will be made in its name jointly with
                                                                               17         plaintiffs... Similarly, the true economic benefit to plaintiffs must be
                                                                                          discounted. Although plaintiffs may be deemed to have received the full
                                                                               18         benefit of the $1 million paid to the foundation they control, plaintiffs do
                                                                                          not receive the full benefit of the remaining $24 million. They did not
                                                                               19         unilaterally elect the recipient charities, and (most importantly) will
                                                                                          receive only partial credit for the charitable donations. They may, however,
                                                                               20         receive some advertising value by publicizing the donations… Thus,
                                                                                          determining the value of the consideration paid clearly requires more than
                                                                               21         a mere presentation of the terms of the settlement.
                                                                               22   Id. at 1559.
                                                                               23         Here, Plaintiff is not only receiving a monetary value of $199,000 from the
                                                                               24   Virgin Produced Defendants, she is also receiving a statement, which will be
                                                                               25   viewed by Virgin Produced 2.0, LLC’s approximately 87,000 Twitter followers,
                                                                               26   8,000 Instagram followers, and 11,000 Facebook followers. Because Plaintiff is
                                                                               27   an aspiring actress and singer, Plaintiff is obtaining a significant intangible
                                                                               28   benefit from Virgin Produced 2.0, LLC’s statement. In addition to the Virgin
                                                                                                                               6
                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                1   Produced Defendants’ monetary settlement, Plaintiff has already received
                                                                                2   consideration from Virgin America and Alaska Airlines. Therefore, this
                                                                                3   settlement, in both its tangible and intangible elements, is of fair value and in
                                                                                4   good faith.
                                                                                5          B.     Defendants’ Settlement is Proportional to Liability
                                                                                6          As previously stated, the settling defendant's proportionate liability is a
                                                                                7   critical factor. City of Grand Terrace, 192 Cal.App.3d at 1262; see also, Cahill v.
                                                                                8   San Diego Gas & Elec. Co., 194 Cal.App.4th 939, 968 (2011) (Holding that
                                                                                9   settlement of 1/2 of 1% of potential damages was within ballpark based on facts
                                                                               10   known at time of settlement). The court must consider not only the settlor's
                                                                               11   potential liability to plaintiff, but also its proportionate share of culpability as
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                               12   among all parties alleged to be liable for the same injury. TSI Seismic Tenant
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                               13   Space, Inc. v. Sup.Ct. (Geocon), 149 Cal.App.4th 159, 166 (2007). “[A] ‘good
                                       (310) 490-9777




                                                                               14   faith’ settlement does not call for perfect or even nearly perfect apportionment of
                                                                               15   liability. In order to encourage settlement, it is quite proper for a settling
                                                                               16   defendant to pay less than his proportionate share of the anticipated damages.
                                                                               17   What is required is simply that the settlement not be grossly disproportionate to
                                                                               18   the settlor's fair share.” Abbott Ford v. Superior Court, 43 Cal.3d 858, 874-875
                                                                               19   (1987).
                                                                               20          Plaintiff’s Second Amended Complaint contained the following claims
                                                                               21   against all of the Virgin Produced Defendants: 1) Copyright Infringement; 2)
                                                                               22   Equitable Accounting; and, 3) Breach of Implied Contract. However, Virgin
                                                                               23   America was alleged to be more at fault than the Virgin Produced Defendants for
                                                                               24   Plaintiff’s first claim. Plaintiff claimed that initial infringement occurred in 2013,
                                                                               25   but that continued infringement occurred when the Virgin America reproduced
                                                                               26   and distributed the Safety Video online and on Virgin America flights for the
                                                                               27   next five years. The Virgin Produced Defendants did not play a part in the
                                                                               28   continued reproduction and distribution of the Safety Video. Additionally, Virgin
                                                                                                                                7
                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                1   America is the owner of the copyright for the safety video, and therefore any of
                                                                                2   the royalties that Plaintiff claims she is owed would be payable from Virgin
                                                                                3   America, and not from the Virgin Produced Defendants.
                                                                                4         As the producers of the Safety Video, Plaintiff alleged that the Virgin
                                                                                5   Produced Defendants were more culpable for the breach of implied contract and
                                                                                6   equitable accounting. The Virgin Produced Defendants and their agents were
                                                                                7   responsible for the production and creation of the flight safety video, and
                                                                                8   therefore responsible for paying the crew and cast of the video. Because Plaintiff
                                                                                9   claims that the Virgin Produced Defendants breached their implied contract with
                                                                               10   her for Plaintiff’s artistic contributions to the safety video, and failed to pay her,
                                                                               11   the Virgin Produced Defendants share more liability than their co-defendants
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                               12   Virgin America and Alaska. As such, the Virgin Produced Defendants’ amount
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                               13   of $199,000 is proportional to its alleged liability, and proportional in comparison
                                       (310) 490-9777




                                                                               14   to Virgin America’s payment.
                                                                               15         C.     Virgin Produced 2.0’s Assets and Studio 35k’s Insurance Policy
                                                                                                 Limits do not Adversely Affect a Finding of Good Faith
                                                                               16

                                                                               17         The courts also look at the financial condition and insurance policy limits
                                                                               18   of the settling defendants. Mattco Forge, Inc. v. Arthur Young & Co. 38
                                                                               19   Cal.App.4th 1337, 1349 (1995). Defendants have limited assets, and an
                                                                               20   insurance company who has abandoned them. Studio 35k has tendered defense
                                                                               21   on behalf of Virgin Produced, and itself. Studio 35k fully intends to seek
                                                                               22   reimbursement from its insurance carrier for wrongful denial. While Studio 35k
                                                                               23   has a policy limit of $1,000,000, the carrier has denied a defense and coverage.
                                                                               24   Therefore, in accordance with Mattco Forge, Inc., a “small” policy settlement of
                                                                               25   $199,000 from Defendants is settlement in good faith.
                                                                               26   ///
                                                                               27   ///
                                                                               28   ///
                                                                                                                                8
                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                           D.     Defendants are not Paying less in Settlement than if they were
                                                                                1                 Found Liable at Trial
                                                                                2          A settlement does not lack good faith solely because the settling tortfeasor
                                                                                3   pays “less than his or her theoretical proportionate or fair share.” Tech–Bilt, 38
                                                                                4   Cal.3d at 499. Discounting a settling tortfeasor's proportional share is appropriate
                                                                                5   because a plaintiff's “damages are often speculative, and the probability of legal
                                                                                6   liability therefor is often uncertain or remote....” Id. “[P]ractical considerations
                                                                                7   obviously require that the evaluation be made on the basis of information
                                                                                8   available at the time of settlement.” Id.
                                                                                9          Here, there is not evidence substantiating a claim that Defendants have
                                                                               10   paid less in settlement than if they were to be found liable at trial. However,
                                                                               11   because Defendants have paid Plaintiff an amount proportional to their liability,
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                               12   this factor carries little weight in making a determination of good faith
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                               13   settlement.
                                       (310) 490-9777




                                                                               14          E.     Allocation of Settlement Among Plaintiffs Does Not Apply
                                                                               15          Because there is only one plaintiff in this case, equitable allocation among
                                                                               16   plaintiffs is inapplicable.
                                                                               17          F.     The Settlement Agreement was Negotiated at Arm’s Length, Fairly
                                                                                                  and in Good Faith
                                                                               18
                                                                                           Courts also must examine whether there is “the existence of collusion,
                                                                               19
                                                                                    fraud, or tortious conduct aimed to injure the interests of nonsettling defendants.”
                                                                               20
                                                                                    Tech-Bilt, Inc., 38 Cal. 3d at p. 499. For example, good faith will not be found
                                                                               21
                                                                                    where the purpose of the tactical dismissal of a settling defendant is to avoid
                                                                               22
                                                                                    complicating case, and to “set-up” a bad faith case against non-settling
                                                                               23
                                                                                    defendant's insurer, and is ultimately meant to achieve a purpose other than
                                                                               24
                                                                                    determination of relative liabilities Greshko v. Los Angeles County, 194
                                                                               25
                                                                                    Cal.App.3d 822, 835 (1987).
                                                                               26
                                                                                           As discussed, the settlement was reached through arms-length negotiations
                                                                               27
                                                                                    by counsel, without collusion or fraud. The Virgin Produced Defendants are three
                                                                               28

                                                                                                                                9
                                                                                                            MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                1   of the six named defendants in Plaintiff’s lawsuit, and the last defendants to settle
                                                                                2   in this action. Moreover, the previous three defendants have already settled with
                                                                                3   Plaintiff after a year of litigation. The Virgin Produced Defendants’ total
                                                                                4   exposure, even if liability were established, is fairly minimal in proportion to the
                                                                                5   total claims against all Defendants, and the acts attributable to the Virgin
                                                                                6   Produced Defendants were clearly taken into account by Plaintiff and her counsel
                                                                                7   when agreeing to the terms of the agreement. There is only one plaintiff, thus she
                                                                                8   will receive all the settlement funds.
                                                                                9   VIII. CONCLUSION
                                                                               10         Based on the foregoing, the Virgin Produced Defendants respectfully
                                                                               11   request that the Court grant this Motion determining that the settlement is made
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                               12   in good faith, and that all claims for indemnity or contribution are barred against
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                               13   these settling Virgin Produced Defendants.
                                       (310) 490-9777




                                                                               14

                                                                               15   DATED: July 15, 2019                           THE KERNAN LAW FIRM
                                                                               16
                                                                                                                                   By: ___/s/ S. Michael Kernan____
                                                                               17                                                          S. Michael Kernan
                                                                                                                                   Attorneys for Defendants, Virgin
                                                                               18                                                  Produced, LLC, Virgin Produced
                                                                                                                                   2.0, LLC, and Studio 35k, LLC
                                                                               19

                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28

                                                                                                                              10
                                                                                                           MEMORANDUM OF POINTS AND AUTHORITIES
                                                                                1
                                                                                                               CERTIFICATE OF SERVICE
                                                                                    I, Nicole Soma, declare:
                                                                                2
                                                                                          I am a citizen of the United States and employed in Los Angeles County,
                                                                                3
                                                                                    California. I am over the age of eighteen years and not a party to the within-
                                                                                4
                                                                                    entitled action. My business address is 9663 Santa Monica Blvd., Suite 450, Los
                                                                                5
                                                                                    Angeles, CA 90064. On July 15, 2019, I served a copy of Memorandum of Points
                                                                                6
                                                                                    and Authorities in Support of Defendants’ Motion for Good Faith Settlement by
                                                                                7
                                                                                    electronic transmission.
                                                                                8
                                                                                          I am familiar with the USDC Central District’s practice for collecting and
                                                                                9
                                                                                    processing electronic filings. Under that practice, documents are electronically
                                                                               10
                                                                                    filed with the court. The court’s CM/ECF system will generate a Notice of
                                                                               11
                                                                                    Electronic Filing (NEF) to the filing party, the assigned judge, and any registered
                      9 6 6 3 Sa n t a Mo n i c a Bl v d . , Su i t e 4 5 0




                                                                               12
                         B e v e r l y Hi ll s, C a l i f o r ni a 9 0 2 1 0
THE KERNAN LAW FIRM




                                                                                    users in the case. The NEF will constitute service of the document. Registration
                                                                               13
                                       (310) 490-9777




                                                                                    as a CM/ECF user constitutes consent to electronic service through the court’s
                                                                               14
                                                                                    transmission facilities.
                                                                               15
                                                                                          Executed on July 15, 2019 at Los Angeles, CA
                                                                               16

                                                                               17

                                                                               18
                                                                                                                                        /s/ Nicole Soma___________
                                                                               19
                                                                                                                                        Nicole Soma
                                                                               20

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28

                                                                                                                              1
                                                                                                                    CERTIFICATE OF SERVICE
